Citation Nr: 1008854	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for syncope, claimed as 
vertigo.

4.  Entitlement to service connection for B-cell lymphoma (a 
form of non-Hodgkin's lymphoma), to include as due to 
herbicide exposure.

5.  Entitlement to service connection for a heart murmur.

6.  Entitlement to service connection for prostatitis, 
claimed as a genitourinary condition.

7.  Entitlement to service connection for headaches.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1974.  The Veteran served during the Vietnam era, but did not 
actually serve in Vietnam.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefits 
sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A remand is required for additional development before the 
claims can be properly adjudicated.  At the Veteran's 
December 2009 hearing, he testified to several sources of 
private treatment for which records have not been previously 
sought.  Specifically, the Veteran testified that he receives 
treatment from Dr. David LaMay, Dr. Darrell Pugh, Dr. 
Brestin, and Dr. Weaver.  In addition, in authorization and 
consent records dated from January 2007, the Veteran 
indicated he has received treatment from Drs. Courey, Benson, 
Rees, and Zhang, as well as West Florida Primary Care.  These 
records do not appear to be in the claims file, and they were 
never requested by the RO.  38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  VA must attempt to obtain all of these 
records before the claims can be adjudicated.

A remand is also required in order to afford the Veteran a VA 
examination to determine the nature and etiology of six of 
the seven claims on appeal.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

The Veteran has a current diagnosis for each claim on appeal.  
For example, he was diagnosed with a myoskeletal strain of 
the low back in an October 2000 private medical record.  On 
VA examination in April 2007 he was diagnosed with bilateral 
hearing loss.  Complaints of dizziness and vertigo appear 
throughout the medical record, including in a treatment 
record of December 1993.  The Veteran's diagnosis of Large B-
cell lymphoma is documented in a record of August 2006.  In 
October 2003 his mitral valve prolapse was documented, and in 
a January 1999 record his prostatitis was documented.  In an 
October 2003 private medical record his diagnosis of 
headaches and probable migraines was recorded.

Further, the record contains support for the in-service 
incurrence of each condition, except for Large B-cell 
lymphoma.  Back problems were noted in a service treatment 
record of August 1973.  While hearing loss is not documented 
in the treatment records, the Veteran's exposure to hazardous 
and excessive noise has already been conceded by VA when the 
Veteran was awarded service connection for tinnitus in the 
August 2007 rating decision.  Syncope is documented in 
records from June 1970 (suggesting the possibility of a pre-
existing condition), June 1974, and October 1973.  While a 
specific diagnosis pertaining to the Veteran's heart was not 
documented in the service treatment records, the Board finds 
the Veteran's problems with fainting and syncope in service 
may indicate the existence of a heart condition.  Prostatitis 
was documented in June 1970, again suggesting the possibility 
of a pre-existing condition.  Headaches were documented in 
October 1973 and July 1974.  The July 1974 record indicates 
the Veteran's headaches had occurred "since childhood," 
also raising the possibility of a pre-existing condition.  

Given this evidence, VA examinations are necessary to 
determine whether there is any relationship between the 
Veteran's current conditions and service.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that 
he provide 
authorization forms necessary to allow 
the RO to obtain private treatment 
records from the following sources:
a.	Dr. David LaMay (identified at 
the December 2009 hearing)
b.	Dr. Darrell Pugh (identified at 
the December 2009 hearing)
c.	Dr. Brestin (identified at the 
December 2009 hearing)
d.	Dr. Weaver (identified at the 
December 2009 hearing)  
e.	Drs. Courey, Benson, Rees, and 
Zhang (identified in a January 
2007 consent form)
f.	West Florida Primary Care 
(identified in a January 2007 
consent form)  

Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.

2.	Afford the Veteran VA examinations to 
ascertain the 
nature and etiology of the following 
conditions:  
a.	lumbar spine disability 
b.	bilateral hearing loss
c.	heart murmur

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the service 
treatment records, and offer comments and 
an opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed 
conditions had their onset during service 
or are in any other way causally related 
to his active service.  Please note that 
with regard to the Veteran's bilateral 
hearing loss, his in-service noise 
exposure has already been conceded by VA.
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  
	
3.	The Veteran should be afforded VA 
examinations to 
ascertain the nature and etiology of the 
following conditions:  
a.	syncope
b.	prostatitis
c.	headaches

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and offer comments and 
an opinion as to whether the Veteran 
entered service with the above 
conditions.  If so, the examiner is 
requested to indicate whether the 
conditions increased in severity during 
service, and if they did, whether the 
increase in severity represented a 
chronic worsening of the disorders or the 
natural progress of the disorders.  
	
If the Veteran did not enter service with 
the above conditions, the examiner is 
requested to offer an opinion as to 
whether the conditions are in any way 
causally or etiologically related to the 
symptomatology shown in the service 
treatment records.  All opinions should 
be supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  
The Veteran is hereby notified that it is his responsibility 
to report for the examinations scheduled in connection with 
this REMAND and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claims. 38 
C.F.R. §§ 3.158, 3.655 (2009).

After all of the above actions have been completed, 
readjudicate the Veteran's claims.  If the claims remain 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


